          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN JOSE DIVISION

11    SECURITIES AND EXCHANGE COMMISSION,
                                                             CASE NO. 18-CV-01603-EJD
12                       Plaintiff,
                                                             [PROPOSED] SUPPLEMENTAL
13               vs.                                         STIPULATED PROTECTIVE
                                                             ORDER FOR FORTRESS
14    RAMESH “SUNNY” BALWANI,
                                                             INVESMENTMENT GROUP LLC
15                       Defendant.

16

17

18

19
20

21

22

23

24

25

26

27

28
     [PROPOSED] SUPPLEMENTAL
     PROTECTIVE ORDER RE FORTRESS
     10685660.1 01                                                      CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 2 of 7



 1             On February 21, 2019, Defendant Ramesh Balwani served a Subpoena to Produce

 2 Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action on

 3 Fortress Investment Group LLC (the “Subpoena”). Fortress Investment Group LLC (“Fortress”)

 4 declined to produce documents in response to the Subpoena without the entry of a supplemental

 5 protective order because Fortress contends that some of the information requested by the

 6 Subpoena requires a higher level of protection than currently provided for by the Stipulated

 7 Protective Order (Dkt. No. 40) entered by this Court on August 27, 2018 (“Stipulated Protective

 8 Order”).1

 9             Defendant Balwani supports the entry of this Supplemental Protective Order and Plaintiff

10 Securities and Exchange Commission (“SEC”) does not oppose it. The SEC and Defendant

11 Balwani expressly acknowledge that this Supplemental Order only applies to documents or

12 information produced by Fortress in response to the Subpoena. Fortress claims that some

13 responsive documents contain confidential, proprietary, or otherwise highly sensitive information

14 for which protection from public disclosure and from use for any purpose other than this Litigation

15 may be warranted. The Parties also acknowledge and agree that, except as set forth below, this

16 Supplemental Order incorporates by reference all terms, provisions, and protections set forth in the

17 Stipulated Protective Order.

18 2.          DEFINITIONS

19             2.2-1 “FORTRESS HIGHLY CONFIDENTIAL”: information or items (regardless of how

20 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

21 of Civil Procedure 26(c) which contain highly sensitive business or personal information, the

22 disclosure of which is highly likely to cause significant harm to an individual or the business or

23 competitive position of Fortress. “FORTRESS HIGHLY CONFIDENTIAL” shall constitute a

24 subcategory of the “CONFIDENTIAL PER P.O.” designation.

25

26

27             1
             Filed herewith is the Declaration of Michele Moreland, an attorney and Director at
   Fortress, in Support of Supplemental Protective Order for Fortress Investment Group LLC setting
28 forth why Fortress believes a higher level of protection is required for some of its information.

     [PROPOSED] SUPPLEMENTAL
     PROTECTIVE ORDER RE FORTRESS
     10685660.1 01                                    -2-                    CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 3 of 7



 1 5.          DESIGNATING PROTECTED MATERIAL

 2             5.4 Designation of material as “FORTRESS HIGHLY CONFIDENTIAL”

 3 Notwithstanding the provisions of paragraph 5.2 of the Stipulated Protective Order, a designation

 4 by Fortress of material or information as “FORTRESS HIGHLY CONFIDENTIAL” shall satisfy

 5 the duty of Fortress to designate and such materials shall be afforded the full protection of the

 6 Stipulated Protective Order.

 7 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8             6.4 Judicial Intervention regarding materials designated “FORTRESS HIGHLY

 9 CONFIDENTIAL.” After two unsuccessful challenges (by any party) to documents designated as

10 “FORTRESS HIGHLY CONFIDENTIAL,” the procedure set forth in paragraph 6.3 of the

11 Stipulated Protective Order shall be modified for any subsequent challenge so that any party

12 seeking a third challenge to a designation by Fortress must initiate the court intervention process.

13 In that event, the Challenging Party shall file and serve a motion to challenge the designation,

14 accompanied by a competent declaration affirming that the movant has complied with the meet

15 and confer requirements imposed in Paragraph 6.3. Failure by the Challenging Party to make such

16 a motion including the required declaration within 21 days (or 14 days, if applicable) shall

17 automatically waive the challenge to the Fortress designation for each challenged designation. The

18 burden of persuasion would remain on Fortress as the Designating Party.

19             6.5 Judicial Intervention by Third Parties. The meet and confer and judicial intervention

20 requirements set forth in paragraph 6.3 or paragraph 6.4 apply equally to a Party’s motion of

21 support or statement of non-opposition to a third party’s motion to unseal filings which contain

22 documents or information designated by Fortress as “CONFIDENTIAL PER P.O” or

23 “FORTRESS HIGHLY CONFIDENTIAL.”

24 7.          ACCESS TO AND USE OF PROTECTED MATERIAL

25             For this Supplemental Protective Order, Paragraphs 7.3 and 7.4 are added to the Stipulated

26 Protective Order and read as follows:

27             7.3 Disclosure of Information or Items Designated by Fortress as “FORTRESS HIGHLY

28 CONFIDENTIAL.” Unless otherwise ordered by the court or permitted in writing by Fortress, a

     [PROPOSED] SUPPLEMENTAL
     PROTECTIVE ORDER RE FORTRESS
     10685660.1 01                                     -3-                     CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 4 of 7



 1 Receiving Party may disclose any information or item designated “FORTRESS HIGHLY

 2 CONFIDENTIAL” only to:

 3             (a) the Receiving Party’s Counsel;

 4             (b) Subject to paragraph 7.4, experts (as defined in the Stipulated Protective Order) of the

 5             Receiving Party to whom disclosure is reasonably necessary for this litigation and who

 6             have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A to the

 7             Stipulated Protective Order);

 8             (c) the court and its personnel;

 9             (d) court reporters and their staff, professional jury or trial consultants, mock jurors, and

10             Professional Vendors to whom disclosure is reasonably necessary for this litigation;

11             (e) the author or recipient of a document containing the information or a custodian or other

12             person who otherwise possessed or knew the information;2

13             (f) the SEC may use and disclose the information as set forth in the Stipulated Protective

14             Order ¶ 7.1, and in Exhibit B thereto, the SEC Form 1662.

15             7.4 Procedure for Disclosure of Information or Items Designated as “FORTRESS

16 HIGHLY CONFIDENTIAL” to Experts. Disclosure may be made to experts under paragraph 7.3

17 only upon the following terms:

18             (a) Prior to a Receiving Party giving, showing, disclosing, making available, or

19             communicating material designated as “FORTRESS HIGHLY CONFIDENTIAL,” the

20             expert shall be identified in writing to Fortress’ counsel by name, address, and corporate,

21             business, or other professional affiliation or employment, together with a copy of the

22             expert’s current curriculum vitae. If not contained within the curriculum vitae, the

23             Receiving Party shall provide a list of the expert’s other or former consulting engagements

24
               2
25 witness isWhere  it is not clear from the face of a document or the document’s metadata that a
              an author or recipient of a document or a custodian or other person who otherwise
   possessed or knew the information, the witness may be shown the document for the limited
26 purpose of making this determination. If, after showing the document to the witness, it is
   determined that the witness is not an author or recipient of a document or a custodian or other
27 person who otherwise possessed or knew the information, then the document must immediately be
   set aside. Further, after such determination, the document may not be marked as an exhibit or
28 otherwise used to question the witness.

     [PROPOSED] SUPPLEMENTAL
     PROTECTIVE ORDER RE FORTRESS
     10685660.1 01                                       -4-                      CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 5 of 7



 1             in the past three (3) years, provided that if the expert is prevented from disclosing the

 2             details of a consulting relationship because of a confidentiality or non-disclosure

 3             agreement, the expert shall be permitted instead to disclose generally the subject matter or

 4             industry involved in the consulting relationship;

 5             (b) Fortress may notify the Receiving Party of any objection within seven (7) calendar

 6             days after notification, the expert shall thereafter be allowed to have access to the material

 7             designated “FORTRESS HIGHLY CONFIDENTIAL” pursuant to the terms and

 8             conditions of the Stipulated Protective Order and this Supplemental Order;

 9             (c) In the event of a timely objection, which shall be in good faith and which shall be based

10             solely on the existence of a conflict or prejudice to Fortress, the Receiving Party shall

11             refrain from disclosure of the material produced by Fortress to the expert until the

12             objection has been resolved between the parties or ruled upon by the court;

13             (d) The parties shall endeavor in good faith to resolve the dispute without calling upon the

14             intervention of the court. The burden is on the Receiving Party to seek the intervention of

15             the court; and

16             (e) No party shall use its right to object to a proposed expert to interfere with the ability of

17             another party to conduct its case and prepare for trial through the use of experts.

18 11.1        PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

19             The production or disclosure of any information (including documents) in this action that

20 Fortress later claims should not have been produced due to a privilege or protection from

21 discovery, including but not limited to any attorney-client privilege, work product privilege,

22 common interest privilege, joint defense privilege, or settlement privilege, shall not be deemed to

23 waive any such privilege or protection. Fortress may request the return or destruction of such

24 information, which request shall identify the information and the basis for requesting its return. If

25 a Receiving Party receives information from Fortress that the Receiving Party believes may be

26 subject to a claim of privilege or protection from discovery, the Receiving Party shall promptly

27 identify the information to Fortress.

28

     [PROPOSED] SUPPLEMENTAL
     PROTECTIVE ORDER RE FORTRESS
     10685660.1 01                                       -5-                       CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 6 of 7



 1             When Fortress or Receiving Party identifies such information as privileged or protected, a

 2 Receiving Party: 1) shall not use, and shall immediately cease any prior use of, such information;

 3 2) shall take reasonable steps to retrieve the information from others to which the Receiving Party

 4 disclosed the information; 3) shall within five (5) business days of Fortress' request: a) return the

 5 information and all copies thereof to Fortress; or b) destroy or sequester and confirm to Fortress in

 6 writing that the information and all copies thereof have been destroyed or sequestered. No one

 7 shall use the fact or circumstances of production of the information in this action to argue that any

 8 privilege or protection has been waived. Within fourteen (14) days after Fortress or Receiving

 9 Party identifies the information, and not thereafter, the Receiving Party may file a motion to

10 compel the production of the information on the basis that: (a) the information was never

11 privileged or protected from disclosure; or (b) any applicable privilege or immunity has been

12 waived by some act other than the production of the information in this action. Fortress and the

13 Receiving Party shall meet and confer in accordance with applicable law or Court rules regarding

14 any such motion to compel. Notwithstanding this provision, no party shall be required to return or

15 destroy any information that may exist on any disaster recovery backup system.

16 12.         MISCELLANEOUS

17             12.5 Filing of Information Designated “FORTRESS HIGHLY CONFIDENTIAL.” When

18 the Protected Material to be filed was designated by Fortress as “FORTRESS HIGHLY

19 CONFIDENTIAL,” the parties agree to provide Fortress notice of the specific documents or
20 portions of documents intended to be filed at least five (5) days in advance of such filing. The

21 Parties agree that they will take every effort to minimize the number of documents and

22 information designated as “FORTRESS HIGHLY CONFIDENTIAL” that are filed with the court,

23 including documents and information filed under seal. Wherever possible, the Parties will file

24 document excerpts in lieu of filing entire documents with the court.

25             12.6 Applicability to “FORTRESS HIGHLY CONFIDENTIAL.” The provisions of

26 paragraphs 8 and 9 relating to the handling of materials designated as “CONFIDENTIAL PER

27 P.O.” shall equally apply to materials or information designated as “FORTRESS HIGHLY

28 CONFIDENTIAL.” Nothing in the Stipulated Protective Order shall be construed as providing

     [PROPOSED] SUPPLEMENTAL
     PROTECTIVE ORDER RE FORTRESS
     10685660.1 01                                    -6-                     CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
          Case 5:18-cv-01603-EJD Document 84 Filed 05/30/19 Page 7 of 7



 1 fewer protections to materials or information designated as “FORTRESS HIGHLY

 2 CONFIDENTIAL” than that designated “CONFIDENTIAL PER P.O.”

 3

 4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5 DATED: May 29, 2019

 6
                                            /s/ Lauren N. Drake
 7
                                            LAUREN N. DRAKE
 8                                          IRELL & MANELLA LLP
                                            Attorneys for Fortress Investment Group
 9                                          1800 Avenue of the Stars, Suite 900
                                            Los Angeles, CA 90067
10                                          Direct: (310) 203-7043 |Email: LDrake@irell.com
11

12                                          /s/ Jeffrey B. Coopersmith
                                            JEFFREY B. COOPERSMITH
13                                          Attorney for Defendant Ramesh Balwani
                                            DAVIS WRIGHT TREMAINE LLP
14                                          505 Montgomery Street, Suite 800
                                            San Francisco, CA 94111
15                                          Telephone:      (415) 276-6500
                                            Jeffcoopersmith@dwt.com
16

17

18                                          /s/ Susan F. La Marca
                                            SUSAN F. LA MARCA
19                                          Attorneys for Plaintiff
                                            Securities and Exchange Commission
20                                          44 Montgomery Street, Suite 2800
                                            San Francisco, CA 94104
21                                          Telephone:     (415) 705-2500
                                            lamarcas@sec.gov
22

23 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                  ISTRIC
24                                                           TES D      TC
                        May 30, 2019                       TA
     DATED:
                                                                                         O
                                                      S




                                                                                          U




25
                                                     ED




                                            United States District/Magistrate Judge
                                                                                           RT
                                                 UNIT




                                                                    TED
26                                                          GRAN
                                                                                               R NIA




27
                                                                                       usins
                                                                           ael M. Co
                                                 NO




                                                                    than
                                                           Judge Na
                                                                                               FO




28
                                                    RT




                                                                                           LI




                                                          ER
                                                     H




                                                                                         A




     [PROPOSED] SUPPLEMENTAL
                                                               N                   C
                                                                                 F
     PROTECTIVE ORDER RE FORTRESS                                  D IS T IC T O
     10685660.1 01                            -7-                        R CASE NO. 18-CV-01603-EJD (NC)
     4826-0483-3432v.1 0103509-000002
